Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
When considered as a whole, and in light of Applicant’s specification, claims 1-5, 9-19 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 12-14:
Hamada (US20110246644) shows a communication terminal, a corresponding method, and a corresponding non-transitory recording medium, and a corresponding communication system, comprising circuitry configured to:
transmit a participation request for requesting participation in a remote conference being conducted between one or more other communication terminals, to a communication management apparatus that manages data being shared between the other communication terminals (¶ [0045], [0174]) (e.g., the starter terminal 80 (the electronic blackboard 20a) has the transceiver unit 61 make a request for content of the destination list to the transmission control system 50 via the communication network);
receive screen data of a display screen being currently displayed at the other communication terminals from the communication management apparatus, the screen data of the display screen being one of a plurality of items of screen data generated at at least one of the other communication terminals in the remote conference (¶ [0191]) (e.g., the starter terminal 80 transmits contents data to the destination terminal 81 and the participating terminal 86 via the transmission control system);
and control a display to display the display screen based on the screen data that is received (¶ [0041]) (e.g., the transmission system may include a communication system that mutually transfers information, emotions, and the like among multiple terminals; a TV (video) conference system or the like may be considered as an example);
wherein the screen data includes a stroke data identifier identifying stroke data of the display screen, and the circuitry is configured to download the stroke data identified with the stroke data identifier included in the screen data that is received, from the communication management apparatus (¶ [0130]);
wherein the screen data includes an image data identifier identifying background image data of the display screen, and the circuitry is configured to download the background image data identified with the image data identifier included in the screen data that is received, from a memory that stores the background image data (¶ [0127]);
wherein the circuitry is configured to control the display to display a stroke image generated based on the stroke data, and a background image of the background image data (¶ [0127]).
Hamada fails to specifically show: the remote conference having already been started before the participation request is transmitted.
In the same field of invention, Morita et al. (US20170034477, Morita) teaches: videoconferencing systems and television conference systems (¶ [0005]). Morita further teaches: transmit a participation request for requesting participation in a remote conference being conducted between one or more other communication terminals, to a communication management apparatus that manages data being shared between the other communication terminals, the remote conference having already been started before the participation request is transmitted (¶ [0142]) (e.g., the user of the transmission terminal 10aa transmits an invitation report to the transmission management system 50 (step 350). The invitation report indicates a report for allowing other transmission terminals 10 to attend the TV conference that has already established the session).
In the same field of invention Gormish et al. (US20110057884, Gormish) teaches stroke and image aggregation and analytics. Gormish further teaches:
wherein the circuitry is configured to: 
download the stroke data identified with the stroke data identifier included in the screen data that is received, from the communication management apparatus, download the background image data identified with the image data identifier included in the screen data that is received(¶ [0130]) (e.g., computing devices 804a-n can also transmit the current page by transmitting the background image and the set of strokes or additional image that have been applied to the page.), 
control the display to display a stroke image generated based on the stroke data, and a background image of the background image data; the screen data including a stroke data identifier identifying stroke data of the display screen currently being displayed and an image data identifier identifying background image data of the display screen currently being displayed (¶ [0123]) (e.g., display 720 of the created representation at one of the plurality of computing devices 102),
However, none of Gormish, Morita, or Hamada show:
download the background image data from a memory that stores the background image data, the memory that stores the background image data being separate from the communication management apparatus.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        5/1/2022